UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1523


FREDDIE LUBOYA MUSANGU,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 11, 2012                  Decided:   July 2, 2012


Before KING, DAVIS, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Freddie Luboya Musangu, Petitioner Pro Se.     Nicole J. Thomas-
Dorris,   Office  of   Immigration   Litigation,  UNITED  STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Freddie Luboya Musangu, a native and citizen of the

Democratic Republic of the Congo, petitions for review of an

order of the Board of Immigration Appeals (“Board”) dismissing

his appeal from the immigration judge’s order denying his motion

to reopen.    We deny the petition for review.

            An alien may file one motion to reopen within ninety

days   of   the    entry    of    a    final    order     of   removal.      8     U.S.C.

§ 1229a(c)(7)(A), (C) (2006); 8 C.F.R. § 1003.23(b) (2012).                           The

time limit does not apply if the basis for the motion is to seek

asylum based on changed country conditions, “if such evidence is

material     and    was     not       available    and     would     not    have    been

discovered or presented at the previous proceeding.”                         8 U.S.C.

§ 1229a(c)(7)(C)(ii); see also 8 C.F.R. § 1003.23(b)(4)(i).

            This court reviews the denial of a motion to reopen

for abuse of discretion.              See INS v. Doherty, 502 U.S. 314, 323-

24 (1992); Mosere v. Mukasey, 552 F.3d 397, 400 (4th Cir. 2009);

see also 8 C.F.R. § 1003.23(b)(3) (2012).                          The “denial of a

motion to reopen is reviewed with extreme deference, given that

motions to reopen are disfavored because every delay works to

the    advantage    of     the    deportable      alien    who     wishes   merely    to

remain in the United States.”              Sadhvani v. Holder, 596 F.3d 180,

182 (4th Cir. 2009) (internal quotation marks omitted).                              The

motion “shall state the new facts that will be proven at a

                                            2
hearing     to        be   held     if    the    motion          is    granted      and    shall    be

supported        by     affidavits        and    other          evidentiary        material.”         8

C.F.R. § 1003.23(b)(3).                   Also, the motion shall not be granted

unless it appears to the immigration judge that the evidence

“sought to be offered is material and was not available and

could      not    have       been    discovered            or    presented         at    the    former

hearing.”         Id.

                 We     have       reviewed      the           record    and       conclude        that

substantial evidence supports the finding that Musangu did not

file    a   timely         motion        to    reopen          and    that   his    evidence        was

repetitive of evidence submitted prior to the merits hearing and

it   did    not       show     a    change      in       country       conditions        that     would

warrant excusing the late motion.

                 Accordingly,        we       deny       the    petition     for        review.      We

dispense         with      oral     argument         because          the    facts        and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 PETITION DENIED




                                                     3